Judgment reversed, with costs, and judgment granted for plaintiff for the relief demanded in the complaint. (See National House Cleaning Contractors, Inc., v. Bobaluc, ante, p. 401, decided herewith.) Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Glennon and Cohn, JJ., dissent and vote for affirmance. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.